Memorandum. The judgment of conviction should be reversed and a new trial ordered. The prosecution of defendant for violations of the Multiple Dwelling Law came closely in sequence upon the exposure by her of corrupt practices in the Department of Buildings. She contends that the prosecution was the result of an intentional discrimination which deprived her of the constitutional right to equal protection of the laws. She was unduly restricted on the trial in her attempts to prove this contention. Latitude should be allowed in this complex area of proof. We do not hold that defendant has demonstrated intentional discrimination in her prosecution. We rule, merely, that she should have a fair opportunity to establish it on her trial.